Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-14, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2095709.
	KR 10-2095709 discloses a drawbar bracket comprising: 	a first fastening plate 110 (left side) ; a second fastening plate 110 (right side) spaced apart from the first fastening plate in a first direction; 	and a coupling member 122 coupling the first fastening plate to the second fastening plate, the first fastening plate comprising: 	a first plate body 112 (left side) coupled to the coupling member; 	a first fastening part 111 (left side) having a first attachment surface facing in a second direction different from the first direction: 	and a first curved part (between plate body 112 and fastening part 11) coupling the first plate body to the first fastening part and having a curved shape, and 
	wherein the second fastening part extends from the second curved part toward an opposite side of the first fastening part;	wherein the first curved part is spaced apart from the second curved part in the first direction;	wherein the first fastening part includes a first opening 111a (left side) provided on the first attachment surface;	wherein the first opening includes a first center axis, the first plate body includes a first inner side surface provided to face toward the second plate body, and the first inner side surface is at least partly inclined with respect to the first center axis;	wherein the second fastening part includes a second opening 11a (right side) provided on the second attachment surface;	wherein the second opening includes a second center axis, the second plate body includes a second inner side surface provided to face toward the first plate body, and the second inner side surface is at least partly inclined with respect to the second center axis;.
Claim(s) 1-13, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters US 6,698,785.	Peters discloses a drawbar bracket comprising: 	a first fastening plate 24 (left side) ; a second fastening plate 24 (right side) spaced apart from the first fastening plate in a first direction; 	and a coupling member 18 coupling the first fastening plate to the second fastening plate, the first fastening plate comprising: 
	wherein the first fastening part extends from the first curved part toward an opposite side of the second fastening part;
	wherein the second fastening part extends from the second curved part toward an opposite side of the first fastening part;	wherein the first curved part is spaced apart from the second curved part in the first direction;	wherein the first fastening part includes a first opening 111a (left side) provided on the first attachment surface;	wherein the first opening includes a first center axis, the first plate body includes a first inner side surface provided to face toward the second plate body, and the first inner side surface is at least partly inclined with respect to the first center axis;	wherein the second fastening part includes a second opening 11a (right side) provided on the second attachment surface;	wherein the second opening includes a second center axis, the second plate body includes a second inner side surface provided to face toward the first plate body, and the second inner side surface is at least partly inclined with respect to the second center axis;	wherein the first plate body extends from the first curved part away from the first attachment surface;	wherein the second plate body extends from the second curved part away from the second attachment surface;	wherein the first attachment surface is spaced apart from the second attachment surface in the first direction;	wherein a position of the first attachment surface in the second direction is substantially identical to a position of the second attachment surface in the second direction;	first fastening part includes a first opening 25 (left side) provided on the first attachment surface,	 the second fastening part includes a second opening 25 (right side) provided on the second attachment surface,	the first opening includes a first center axis, the second opening includes a second center axis,	a first distance is defined between the first curved part and the second curved part in the first direction,	a second distance is defined between the first center axis and the second center axis in the first direction, and	the second distance is longer than the first distance;	wherein the first plate body extends from the first curved part away from the first attachment surface;	wherein the second plate body extends from the second curved part away from the second attachment surface;	wherein the first attachment surface is spaced apart from the second attachment surface in the first direction;	wherein a position of the first attachment surface in the second direction is substantially identical to a position of the second attachment surface in the second direction;	a work vehicle body10 ; the first fastening part and the second fastening part of the drawbar bracket being secured to the work vehicle body.	
Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



May 22, 2021